           Case 5:20-cv-00981-C Document 17 Filed 04/12/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

HERMAN TRACY CLARK,                         )
                                            )
                         Plaintiff,         )
                                            )
vs.                                         )      No. CIV-20-981-C
                                            )
OKLAHOMA PARDON AND PAROLE                  )
BOARD, et al.,                              )
                                            )
                         Defendants.        )

                                  JUDGMENT OF DISMISSAL

       Upon consideration of the civil rights Complaint filed herein, the Report and

Recommendation of the Magistrate Judge, and the Court’s accompanying Supplemental

Order filed this date,

       IT IS ORDERED, ADJUDGED, AND DECREED that the Complaint be and the

same is hereby dismissed.

       DATED this 12th day of April 2021.
